DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaki et al. (US 2012/0306081 A1; hereinafter, “Ishizaki”).
Regarding claim 19:
	Ishizaki disclose (in Figs. 1, 7A and 7B) a method for manufacturing a semiconductor device, comprising: 
forming a molybdenum layer by using a material gas including molybdenum (e.g., in Fig. 2 and [0088], wherein a “Mo layer” is formed by PVD); and
after forming the molybdenum layer, heating the molybdenum layer in an atmosphere containing gas (e.g., O2 atmosphere, see [0156]) different from the material gas and having 
Therefore, Ishizaki anticipates claim 19.

Allowable Subject Matter
Claims 1, 3-8, and 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-6 and 18 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 1: wherein a particle diameter of a crystal grain…increases to 25 nm or more through incorporating the oxygen atoms; and
Claims 7, 8 and 10-17 are allowed primarily because independent claim 7 has been amended to incorporate the subject matter (from prior claim 9) deemed allowable in the prior Office action.

Remarks
The prior objection to the title has been withdrawn in view of the amendment.
Applicant’s remark have been fully considered, but with respect to new claim 19, they are moot in view of the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892